UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7133



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


HARRY PUGH,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-99-41, CA-00-210-5)


Submitted:    October 10, 2002             Decided:   October 21, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harry Pugh, Appellant Pro Se. Samuel Gerald Nazzaro, Jr., Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Harry Pugh seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C. § 2255 (2000).       We have reviewed

the   record   and   the   district   court’s   opinion   accepting   the

recommendation of the magistrate judge and conclude for the reasons

stated by the district court that Pugh has not made a substantial

showing of the denial of a constitutional right. See United States

v. Pugh, Nos. CR-99-41; CA-00-210-5 (N.D.W. Va. June 24, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                               DISMISSED




                                      2